DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 04/07/2021. The amendments filed on 04/07/2021 have been entered. Accordingly Claims 1-8,10-11,13 and 15-17 are pending. Claim 17 is new. The previous rejections of claims 1-8,10-11,13 and 15-16 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 04/07/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et. al. (“A novel ultrasound predictor of pulmonary capillary edge pressure assessed by the combination of left atrial volume and function: A speckle tracking echocardiography study”, December 26, 2014)(hereinafter, “Kawasaki”) in view of Yang et. al. (U.S. 20080249414, October, 9, 2008)(hereinafter, “Yang”), Aoki et. al. (U.S. 20140228683, August 14, 2014)(hereinafter, “Aoki”) and Alpert et. al. (U.S. 20030216621, November 20, 2003)(hereinafter, “Alpert”).
Regarding Claim 1, Kawasaki teaches: An ultrasound system for automatically determining a static pressure in at least one heart chamber of a patient (“We hypothesized that a development of a novel index based on the combination of left atrial volume (LAV) and left atrial (LA) function evaluated by the time-LA volume curve using speckle tracking echocardiography (STE) would be accurate and useful to estimate pulmonary capillary wedge pressure (PCWP). Our goal was to develop a novel index of PCWP based on a combination of LAV and LA function using STE.” Abstract-Background), comprising: 
an image processor configured to receive ultrasound image data and adapted to produce an ultrasound image comprising a first heart chamber and a second heart chamber (“All echocardiographic studies were performed using an ACUSON Sequoia 512 ultrasound system (Siemens, Mountain View, CA, USA) with a 4V1c transducer (1.5–4.25 MHz). Measurements were made according to criteria of the American Society of Echocardiography [12]. LV ejection fraction was obtained from LV end-diastolic and end-systolic volumes according to the biplane modified Simpson’s rule. LV mass was calculated at end diastole. Volume and mass were indexed to body surface area.” Methods - Echocardiographic Study; Fig. 3, “The following four indices were evaluated in the training study to predict PCWP: (1) active LAEF/minimum LAVI, (2) active LAEF/ maximum LAVI, (3) total LAEF/minimum LAVI, and (4) total LAEF/ maximum LAVI. Since all of these indices were found to vary logarithmically with PCWP obtained by right heart catheterization (Fig. 2), we used the logarithm of these indices in linear regression analyses. The E/e0 and the logarithm of these four indices along with phasic LAVI and phasic LA function were linearly correlated with PCWP measured by right heart catheterization in the training study (Fig. 3).” Results – Relationship between echocardiographic parameters and PCWP in the training study);

determine the static pressure in at least one of the first heart chamber or the second heart chamber based, at least in part, on at least one of the first waveform or the second waveform (Fig. 1; “In the testing study, the PCWP estimated using the novel indexes, LAV, LA function, or E/e0 was compared with that measured by right heart catheterization. In addition, we compared the PCWP estimated using the novel indexes with that measured by right heart catheterization after dividing patients into two groups (LV ejection fraction _50% and <50%) in the testing study. We also compared PCWP estimated using the novel indexes obtained by STE and by conventional manual tracing with that measured by right heart catheterization in 40 randomly selected patients from 129 patients in the testing study.” Methods – Echocardiographic studies);
with regards to limitations: and a display coupled to the image processor and the waveform processor, the display configured to simultaneously display a representation of the static pressure in the at least one of the first heart chamber or the second heart chamber, the first and second waveforms and the agreement value, Kawasaki further teaches: Fig. 1 shows results for the time-left atrial volume curve, dV/dt curves, pulmonary capillary wedge pressure and left ventricular ejection fraction. Kawasaki – Results. Examiner notes, the figure is a display representation of the pressure results for the left atrial.; “The following four indices were evaluated in the training study to predict PCWP: (1) active LAEF/minimum LAVI, (2) active LAEF/ maximum LAVI, (3) total LAEF/minimum LAVI, and (4) total LAEF/ maximum LAVI. Since 
Kawasaki is silent with the regards to the image processing of the ultrasound data, specifically with regards to the limitations: a segmentation processor configured to identify a boundary of the first heart chamber and a boundary of the second heart chamber in the ultrasound image and determine a spatial characteristic of the first heart chamber and a spatial 
Kawasaki does not explicitly state: a processor configured to: generate an agreement value based on a comparison of the first waveform and the second waveform, wherein the agreement value represents a degree of correlation between the first waveform and the second waveform; and a display coupled to the image processor and the waveform processor, the display configured to simultaneously display a representation of the static pressure in the at least one of the first heart chamber or the second heart chamber, the first and second waveforms and the agreement value
Yang in the field of cardiac ultrasound systems teaches a 3D ultrasound imaging system that acquires a 3D scan of a heart (Fig. 1, [0092]); “…three dimensional (3D) ultrasound to acquire at least one 3D image or data set of a heart in order to measure change in volume…The automatically segmented shapes are further image processed to determine thicknesses, areas, volumes, masses and changes thereof as the structure of interest experiences dynamic change.” [0007-0008]. As seen from Figs. 20 and 21 flow-charts of methods to measure and determine heart chamber volumes, changes in heart chamber volumes, ICWT and ICWM and image enhancement which includes segmentation of edges (i.e. segmentation of a boundary) are disclosed [0256-0257].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Kawasaki to include an image processor configured to receive ultrasound image data and adapted to produce an ultrasound image comprising a first heart chamber and a second heart chamber; and a segmentation processor configured to identify a boundary of the first heart chamber and a boundary of the second heart chamber in the ultrasound image and determine a spatial characteristic of the first heart chamber and a spatial characteristic of the second heart chamber as taught in Yang to allow for analysis of medical images pertaining to 
Yang does not teach: a processor configured to: generate an agreement value based on a comparison of the first waveform and the second waveform, wherein the agreement value represents a degree of correlation between the first waveform and the second waveform; and a display coupled to the image processor and the waveform processor, the display configured to simultaneously display a representation of the static pressure in the at least one of the first heart chamber or the second heart chamber, the first and second waveforms and the agreement value.
Aoki in the field of atrial pressure measuring devices teaches a system for measuring left and right atrial pressures as seen in Fig. 3 [0088-0092]. A relationship between the ventricular performance of the right and left ventricle expressed by “…the ratio "first index value/second index value" (i.e., "S.sub.T/S.sub.M"), and the left atrial pressure can be accurately estimated when the right atrial pressure and the ratio "S.sub.T/S.sub.M"”, this provides a relationship based on the physiological relationship between the left and right atrial pressure and the ratio between "S.sub.T/S.sub.M"”, [0067-0068]. The jugular venous pressure, the right atrial pressure, the peak systolic tricuspid annular velocity and the peak systolic mitral annular velocity are measured and used for computing the relative ratio of the first index value that indicates the right ventricular function to the second index value which indicates the left ventricular function to calculate the left atrial pressure based on the relative ratio and the right atrial pressure using the expression (J), as seen in Fig 4 [0102-0104]. The pulmonary capillary wedge pressure is obtained and the correlation between the pulmonary capillary wedge pressure and the jugular venous pressure is computed. Fig. 5 shows the results of this relationship with “…the degree of correlation was low (R.sup.2=0.15), and a standard error of the regression formula was 7.9 mmHg.” [0112]. Fig. 6 shows the relationship between the state of the heart and the ratio of the peak systolic tricuspid annular velocity to the peak systolic mitral 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor and display in Kawasaki to generate an agreement value based on a comparison of the first waveform and the second waveform, wherein the agreement value represents a degree of correlation between the first waveform and the second waveform as taught in Aoki to obtain a relationship between ventricular performance and atrial pressure and to provide understanding of the blood pumping performance required (Aoki, [0065]).  
Alpert in the field of cardio diagnostic measurement systems acquisition and display teaches a real-time computer architecture-based system that comprises of various display information configurations to show simultaneous results relating to various waveforms, physiological parameters and system related parameters on a single or sub-screen display(s) as seen for example in Figs. 1 and 10-13 [0034][0036][0070][0078][0090].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate into the combination of Kawasaki, Yang and Aoki a display configured to simultaneously display a representation of cardiac pressures, physiological parameters and system related parameters as taught in Alpert providing a multi-mode graphical 
Regarding Claim 2, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.
Kawasaki further teaches: wherein the first heart chamber comprises a left atrium, a left ventricle, a right atrium or a right ventricle (left atrial (i.e. left atrium), and left ventricular (i.e. left ventricular); Table 1 and Methods - Echocardiographic Study).
Regarding Claim 4, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.
Kawasaki further teaches how to obtain left ventricular ejection fraction from left ventricular end-diastolic and end-systolic volumes as well as the left ventricular mass computed at the end diastole. 
Kawasaki does not explicitly state: wherein the static pressure comprises left ventricular end diastolic pressure. 
Aoki in the field of atrial pressure measuring devices further teaches how to compute the left ventricular end-diastolic pressure using the left atrial pressure [0072-0073] to meet the claim limitations (i.e. wherein the static pressure comprises left ventricular end diastolic pressure).
Since Kawasaki has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kawasaki to have the static pressure comprise of left ventricular end diastolic pressure as taught in Aoki to obtain a relationship between ventricular performance and atrial pressure and to provide understanding of the blood pumping performance required (Aoki, [0065]).
Regarding Claim 5, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.
Kawasaki further teaches: wherein the ultrasound image comprises a standard view of the first heart chamber, the standard view comprising a four-chamber view, five-chamber view, 
Regarding Claim 6, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.
Kawasaki does not teach: wherein the boundary of the first heart chamber comprises a left ventricle and the boundary of the second heart chamber comprises a left atrium or the boundary of the first heart chamber comprises a right ventricle and the boundary of the second heart chamber comprises a right atrium.
Yang in the field of cardiac ultrasound systems teaches a 3D ultrasound imaging system that acquires a 3D scan of a heart (Fig. 1, [0092]). The image processing methods disclosed “…delineate the outer and/or inner walls of the heart chambers within the heart and/or determine the actual surface area, S, of a given chamber” [0207].  Figs. 20 and 21 flow-charts of methods to measure and determine heart chamber volumes, changes in heart chamber volumes, ICWT and ICWM and image enhancement which includes segmentation of edges (i.e. segmentation of a boundary) are disclosed [0256-0257]. Examiner notes, since the outer and inner walls of the heart chambers are being delineated (i.e. defined boundaries) all four chambers of the heart (i.e. left atrium, left ventricle, right atrium and right ventricle) are obtained.  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Kawasaki such that the boundary of the first heart chamber comprises a left ventricle and the boundary of the second heart chamber comprises a left atrium or the boundary of the first heart chamber comprises a right ventricle and the boundary of the second heart chamber comprises a right atrium as taught in Yang to allow for analysis of medical images pertaining to cardiac structures allowing for diagnosis of cardiovascular diseases and the physician to access disease state and proper treatment regimens (Yang, [0006]).
7, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.
Claim limitation: wherein the spatial characteristic comprises of the first heart chamber and the spatial characteristic of the second heart chamber comprise a volume, an area, a perimeter, a cavity length, or a strain curve of the first heart chamber and the second heart chamber, respectively.
Kawasaki further teaches that the spatial characteristic comprises a volume of the left atrial as seen in throughout the article including the Introduction and Methods section to meet the claim limitations for the first heart chamber.
Kawasaki is silent with regards to the second heart chamber characteristic being a volume, an area, a perimeter, a cavity length or a strain curve.
Yang in the field of cardiac ultrasound systems further teaches: “…three dimensional (3D) ultrasound to acquire at least one 3D image or data set of a heart in order to measure change in volume…The automatically segmented shapes are further image processed to determine thicknesses, areas, volumes, masses and changes thereof as the structure of interest experiences dynamic change.” [0007-0008].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Aoki such that the spatial characteristic comprises a volume, an area, a perimeter, a cavity length, or a strain curve of the second heart chamber as taught in Yang to allow for analysis of medical images pertaining to cardiac structures allowing for diagnosis of cardiovascular diseases and the physician to access disease state and proper treatment regimens (Yang, [0006]).
Regarding Claim 8, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.

Kawasaki is silent with regards to the limitation: wherein the display is further configured to display the first waveform and the second waveform.
Examiner notes, this is an intended use claim, Kawasaki would be able to fulfil the limitation requirements since displaying results are within the system capabilities. 
Yang in the field of cardiac ultrasound systems further teaches: “FIG. 12 illustrates system 60A for beginning of acquiring 3D data sets acquired during 3D transthoracic echocardiogram procedures…After the 3D data set scans are complete, the display 16 on the devices 10A-D displays aiming information in the form of arrows, or alternatively, by sound maxima arising from Doppler shifts. A flashing arrow indicates to the user to point the device in the arrow's direction and rescan at systole or diastole as needed. The scan is repeated until the device displays only a solid arrow or no arrow. The display 16 on the device may also display the calculated ventricular or atrial chamber volumes at systole and/or diastole.” [0242]; “FIG. 27 presents a scan plane image with ROI of the heart delineated with echoes returning from 3.5 MHz pulsed ultrasound. Here the right ventricle (RV) and left ventricle (LV) is shown as dark chambers with an echogenic or brighter appearing wall (W) interposed between the ventricles. Beneath the bottom fan portion of the scan plane 242 is a PQRST cardiac wave tracing to help determine when 3D data sets can be acquired at systole and/or diastole.” [0291].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Kawasaki such that the display is further configured to display the first waveform and the second waveform as taught in Yang to allow for analysis of medical images pertaining to cardiac structures allowing for diagnosis of cardiovascular diseases and the physician to access disease state and proper treatment regimens (Yang, [0006]).
10, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.
With regards to the limitations: wherein the display is further configured to display a transmittal flow of at least one of the heart chamber or the second heart chamber identified from Doppler data.  
Examiner notes, this is an intended use claim of the display.
Kawasaki further teaches: “LV ejection fraction was obtained from LV end-diastolic and end-systolic volumes according to the biplane modified Simpson's rule. LV mass was calculated at end diastole. Volume and mass were indexed to body surface area. Doppler measurements of mitral inflow E-wave and A-wave velocity were obtained, and tissue Doppler measurements of mitral e′ wave velocity were made at the septal annulus.” (Methods –Echocardiographic studies). Further, Kawasaki displays in Fig. 1 an image of the time-left atrial volume curve obtained in ~1 minute for different pulmonary capillary wedge pressures and left ventricular ejection fraction (Kawasaki - Results) and relationships between PCWP measured by right heart catheterization and echocardiographic parameters and ratio of peak early transmittal flow velocity in Figs. 3 and Table 2. The results obtained in correlation to heart failure were explained in the Discussion section of the article.  
Regarding Claim 15, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.
Kawasaki further teaches: wherein the first heart chamber is a left ventricle (LV), the second heart chamber is a left atrium (LA), the spatial characteristic of the first heart chamber is a volume of the LV, the spatial characteristic of the second heart chamber is a volume of the LA, and the processor is configured to automatically determine whether to calculate the static pressure based on (1) 52015P00970WOUS a maximum LA volume, a pre-atrial contraction LA volume, and a minimum LA volume as provided by the second waveform or (2) the maximum LA volume and the minimum LA volume as provided by the second waveform, depending on a slope of the 
Regarding Claim 16, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.
With regards to limitation, wherein the agreement value indicates an accuracy of the static pressure, Kawasaki further teaches: “The results of linear regression analysis to evaluate the relationship between PCWP obtained by right heart catheterization and PCWP estimated by the KT index in the testing study (n = 129) are shown in Fig. 4. The PCWP estimated by the KT index had a strong correlation with PCWP obtained by right heart catheterization (r = 0.92, p < 0.001) (Fig. 4A). Bland–Altman plots for the agreement between PCWP obtained by right heart catheterization and PCWP estimated by the KT index are also shown in Fig. 4B.”; “Simple linear regression analysis and Bland–Altman plots for the agreement between PCWP estimated by STE and that obtained by right heart catheterization are shown for the two subgroups of patients in the testing study that were classified according to their LV ejection fraction [70 patients with ejection fraction _50% (63 _ 7%) and 39 patients with ejection fraction <50% (36 _ 8%)] (Fig. . 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki, Yang, Aoki and Alpert as applied to claim 1 above and further in view of Adirovich et. al.(U.S. 20160034665, February 4, 2014)(hereinafter, “Adirovich”).
Regarding Claim 3, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.
Kawasaki further teaches: wherein the processor is further configured to determine static pressures in the first heart chamber (“We hypothesized that a development of a novel index based on the combination of left atrial volume (LAV) and left atrial (LA) function evaluated by the time-LA volume curve using speckle tracking echocardiography (STE) would be accurate and useful to estimate pulmonary capillary wedge pressure (PCWP). Our goal was to develop a novel index of PCWP based on a combination of LAV and LA function using STE.” Abstract-Background), 

Aoki in the field of atrial pressure measuring devices teaches:  (Fig. 3, element 206, “left atrial pressure calculation section”, Fig. 3, element 204, “right atrial pressure calculation section”, [0094]). Aoki also teaches how to compute the right ventricular end-diastolic pressure using the right atrial pressure [0072-0073] to meet the claim limitations (i.e. and the static pressures comprise right ventricular end diastolic pressure).
Aoki does not teach and the static pressures comprise the right ventriclular end systolic pressure.
Adirovich in the field of systems and methods for evaluating cardiac parameters and personalized cardiac model generation teaches extracting cardiac parameters “…parameters may for example include but is not limited to any dynamic cardiac parameters pressure, diameter of vessels, velocity inside chamber, ventricular volume, velocity in the vessel, velocity through valves, changing parameter during cycle, the like, or any combination thereof…” [0015] including: “The moment of the end of left-atrial next systole modeling intra-cycle events The moment of the end of right-atrial systole modeling intra-cycle events The moment of the start of right-ventricular modeling intra-cycle filling events The moment of the start of right-atrial next modeling intra-cycle systole events The moment of the end of right-atrial next systole modeling intra-cycle events Vector of the end indices of RV's phases modeling intra-cycle events Vector of the end indices…”  (Table 1, [0067]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the static pressure in Kawasaki to include the right ventricular end diastole pressure as taught in Aoki to obtain a relationship between ventricular performance and atrial pressure and to provide understanding of the blood pumping performance required (Aoki, [0065]). The further modification of Kawasaki to obtain the right ventricular end systolic pressure .

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki, Yang, Aoki and Alpert as applied to claim 1 above, and further in view of Kawase et. al. (“Noninvasive estimation of pulmonary capillary wedge pressure in patients with mitral regurgitation: A speckle tracking echocardiography study”, June 23, 2015)(hereinafter, “Kawase”).
Regarding Claim 11, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.
With regards to the limitations: wherein the display is further configured to display the ultrasound image along with the first waveform and the second waveform.
This is an intended use claim, Kawasaki by itself would be able to fulfill the limitation requirements since displaying results are within the system capabilities. 
Further, Kawasaki displays in Fig. 1 an image of the time-left atrial volume curve obtained in ~1 minute for different pulmonary capillary wedge pressures
Kawasaki does not show the display of the ultrasound image along with the waveform.
Kawase in the field of echocardiography for pulmonary capillary wedge pressure prediction shows in Fig. 1 a speckle tracking echocardiography (i.e. ultrasound image) along with the time-left atrial volume curve constructed from speckle tracking echocardiography by modified Simpson’s rule and electrocardiogram (Materials and methods – Speckle tracking analysis).
Since Kawasaki has the system capabilities of the display, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the display of the ultrasound image along with the waveform for a heart chamber as taught in Kawase to evaluate the left 
Regarding Claim 13, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.
With regards to the limitations: wherein the display is further configured to display additional waveforms representing changes in additional spatial characteristics of at least one of the first heart chamber or the second heart chamber over the time period.
This is an intended use claim, Kawasaki by itself would be able to fulfill the limitation requirements since displaying results are within the system capabilities. 
Further, Kawasaki displays in Fig. 1 an image of the time-left atrial volume curve obtained in ~1 minute for different pulmonary capillary wedge pressures.
Kawasaki does not show the display waveforms representing changes in the spatial characteristic over the time period for each of the plurality of methods.
Kawase in the field of echocardiography for pulmonary capillary wedge pressure prediction shows in Fig. 1 a speckle tracking echocardiography (i.e. ultrasound image) along with the time-left atrial volume curve constructed from speckle tracking echocardiography by modified Simpson’s rule and electrocardiogram
Since Kawasaki has the system capabilities of the display, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the display waveforms representing changes in additional spatial characteristics of at least one of the first heart chamber or the second heart chamber over the time period as shown in Kawase to evaluate the left atrial strain, phasic left atrial volume and left atrial emptying function (Kawase, Materials and methods – Speckle tracking analysis). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki, Yang, Aoki and Alpert as applied to claim 1 above, and further in view of Collins et. al. (U.S. 20140276036, September 18, 2014)(hereinafter, “Collins”).
Regarding Claim 17, the combination of references Kawasaki, Yang, Aoki and Alpert substantially teach the claim limitations as noted above.
Kawasaki does not teach wherein the display is further configured to display an indicator comprising a color, wherein the color is based, at least in part, on the static pressure determined by the processor.
Collins in the field of systems and methods for coronary diagnosis teaches a color coded indicator, pulsating indicator, a color map, callout marker or combination that is an alert corresponding to a data parameter as seen in Figs. 6-9B [0048]. The different colors indicate on a display whether the parameter(s) are at or above a threshold level [0048-0049].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the display of Kawasaki an indicator comprising a color, wherein the color is based, at least in part, on the pressure determined by the processor as taught in Collins to provide a visual indicator indicating normal or abnormal data measurements (Collins, [0050]). 
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMAL ALY FARAG/            Examiner, Art Unit 3793            

/JONATHAN CWERN/            Primary Examiner, Art Unit 3793